                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 TEAL PEAK CAPITAL, LLC;

 Plaintiff,
                                             Civil No. 3:20-cv-01747 (PAD)
       v.

 ALAN BRAM GOLDMAN;                          BREACH OF CONTRACT; SPECIFIC
                                             PERFORMANCE OF CONTRACT;
 Defendants.                                 REIMBURSEMENT OF FUNDS,
                                             COSTS AND EXPENSES



                   MOTION TO WITHDRAW AS ATTORNEY

TO THE HONORABLE COURT:

       COMES NOW, Plaintiff Teal Peak Capital, LLC (“TPC” and/or “Plaintiff”)

through the undersigned attorney, and respectfully alleges, states, and prays as

follows:

       1.     On April 13, 2021, Defendant filed a Motion to Disqualify (Docket No.

24) wherein Defendant misconstrues his prior relationship with his former law firm

and the subject matter at hand.

       2.     To wit, whatever work was done for the Defendant concerning disputes

with his homeowner association has nothing to do with the enforcement of an option

agreement for which the attorneys took no part or consideration in whatever

purchase price negotiations TPC or third parties had with the Defendant. The

“critical information” Defendant claims were put in TPC’s “hands” is news to the

undersigned, and entirely irrelevant to the case at hand.
Motion to Withdraw As Attorney
Teal Peak Capital, LLC v. Alan Goldman
Civil No. 3:20-cv-01747 (PAD)
Page 2 of 3


       3.      That said, Defendant’s motion is precisely the type of procedural move

that counts on the opposing party spending all of their time refuting, rather than

moving the case itself forward. As such, the undersigned can either refute the ill-

informed motion to disqualify and delay the case, or withdraw from legal

representation, and allow the case to move swiftly for resolution.

       4.      Accordingly, the undersigned has discussed with TPC and TPC has

accepted the undersigned petition to withdraw as legal counsel for this matter, for

which, in accordance with Local Rule 83(b), the undersigned seeks leave to withdraw

as legal counsel for this matter.

       5.      TPC has already retained new legal counsel for this matter, and the

undersigned has already discussed with TPC all matters concerning the present

withdrawal as well as delivered copies of all pertinent legal documents to TPC’s new

counsel.

       6.      The undersigned’s withdraw is not made because of the claims (which

we deny) made by the Defendant, but rather because the best interest of TPC lie in

moving this case as quick as possible, and not in delaying the same due to any issue

not directly relating to the claims at hand.

       WHEREFORE, TPC respectfully requests this Honorable Court to grant the

motion and consequently allow for the undersign to withdraw as legal representation

to TPC.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this 21st day of April, 2021.
Motion to Withdraw As Attorney
Teal Peak Capital, LLC v. Alan Goldman
Civil No. 3:20-cv-01747 (PAD)
Page 3 of 3



       WE HEREBY CERTIFY that on this same date, we electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which shall notify

all counsels of record.




                                                               Attorneys for TPC
                                                                  PO Box 195168
                                                        San Juan, PR 00919-5168
                                                               Tel.: 787.766.7000
                                                               Fax: 787.766.7001


                                                        /s/ Jean G. Vidal-Font
                                                              Jean G. Vidal-Font
                                                           USDC-PR No. 227811
                                                     Email: jvidal@ferraiuoli.com
